DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Concerning the rejections under 35 U.S.C. 112(b), Applicant argues only that the claims have been amended to address the Examiner’s concerns. The argument is not persuasive because while comprehensive amendments have been made to the claims, the amended claims remain indefinite and the fundamental issues have not been addressed. In particular, in the Response to Arguments portion of the 4/8/2022 final office action, issues of clarity concerning “swath”/”subswath” terminology and the concept of “priority” as termed in the specification were highlighted.  These issues are not addressed in the Remarks, and the amended language of the claims is not found to resolve the fundamental issues, in particular concerning “priority” which appears critical to the described invention.   Further, the amended language is found to introduce instances of new matter, as corresponding descriptions for some of the features cannot be located in the specification and no explanation of the amendments is provided. No meaningful determination of patentability with respect to the prior art can be made due to the outstanding issues. 

 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, claim 1 recites “receiving, by an antenna unit of the electronic device, source data generated based on a signal that is backscattered after radiating a beam while rotating in a steering direction perpendicular to a flight path while a synthetic aperture radar moves in a preset flight path from the synthetic aperture radar;”.  Similarly, claim 5 requires “an antenna unit configured to receive the source data generated based on a signal that is backscattered after radiates a beam while rotating in a steering direction perpendicular to a flight path while a synthetic aperture radar moves in a preset flight path from the synthetic aperture radar;”.  The limitation imposed by the language is not clear in general.  First, what is performed “while rotating”, and what is doing the “rotating” and “radiating”? The wording does not clearly establish the action(s) being performed. Is the receiving by the “antenna unit” performed “while rotating” the “antenna unit”? Or is the beam radiated “while rotating”?  If the latter, it is not clear what it means to “rotate” a beam “in a steering direction perpendicular to a flight path while a synthetic aperture radar moves in a preset flight path from the synthetic aperture radar” as applied in the context of the disclosure. The specification describes a “steering direction” as a piece of information that is included in the received data, e.g. page 3, lines 11-12, and appears to group swaths having the same “steering direction” into a subswath (page 3, lines 12-19, also note claim 3).  Turning to Fig. 1, it is apparent that “Swath #2”, “Swath #3”, and “Swath #4” each would therefore be associated with different “steering directions”, and “rotating in a steering direction” would refer to rotation parallel to the flight path. Given the indicated “beam steering” illustration in the figure, it is not clear what rotating “in” a steering direction refers to, as each of the example swaths have different steering directions.  Further, the indication that “a synthetic aperture radar moves in a preset flight path from the synthetic aperture radar” is unclear; it appears that the intent may be to indicate that the beam is radiated from the synthetic aperture radar but the wording does not clearly express this if so. Additionally concerning claim 5, the apparent grammatical error “backscattered after radiates a beam” further complicates interpretation.  It is noted that interpretation is additionally difficult as the specification teaches: “the present invention includes an antenna for steering a beam from a synthetic aperture radar and receiving source data generated as a signal returned after the beam is backscattered” (page 3, line 24- page 4, line1); that is, a single entity (“antenna”) that both steers a beam and receives source data, whereas discussion of antenna 210 later in the specification suggests that the antenna and synthetic aperture radar are different entities (page 7 at line 13). 
It is suggested in general that for claim 1, clear separate steps of radiating a beam and receiving data, each in the manner intended, by the appropriate corresponding structure(s) be established as steps in the method.  Likewise, it is suggested that the structure(s) “configured to” perform the corresponding functions be established in claim 5.          
Claim 1 continues with a step of “setting” “a plurality of subswaths including one swath among a plurality of swaths assigned according to a received order of the signal”.  Claim 5 includes a corresponding limitation as a function of a “processor unit”. The language is unclear as to what the “swaths” are “assigned” to.  Is it the intent that the subswaths are “set” by assigning swaths to the subswaths “according to a received order of the signal”, or rather that “swaths”, having been previously “assigned according to a received order of the signal” are then used to “set” a plurality of subswaths?  If the latter, what are they “assigned”? In either case it is unclear what operation is performed in practice for this “setting” step.  What are these “swaths”? How do they relate to the “source data” (if at all)?  What does it mean, in practice, to “set” a subswath? The claims also appear to be missing a connection between the source data and swaths/subswaths, instead maintaining them as separate entities. Interpretation is additionally complicated by the definition of a “swath” in the specification (page 5, line 23): “the area or range in which the beam is steered on the ground during the entire operating period of the SAR is called a swath.”  If a “swath” refers to the area on the ground during the entire operating period of the SAR, how is it that “a plurality of swaths” are present?
Claim 5 recites the limitation "the source data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mapped decoded source data" in line 2.  There is insufficient antecedent basis for this limitation (“mapped”) in the claim.
Claims not specifically identified above are indefinite as they depend on at least one indefinite claim. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Independent claim 1 is amended to require a step of “mapping and storing” decoded source data and the plurality of subswaths.  Reference to the mapping is also made in claim 4. However no “mapping” is found to be discussed in the specification. To the extent that “mapping” is a separate operation from “storing” as is claimed, this is not described and the claim fails to comply with the written description requirement and includes new matter. 
  Regarding claims 2 and 6, claim 2 is amended to add a “further” step of “classifying an observation area as the plurality swaths” (Note: plurality of swaths?) “based on a received time order of the signal”.  Similarly, claim 6 is amended to require “the processor unit is configured to classify an observation area as the plurality swaths based on a received time order of the signal” However, no “classifying” of an observation area is found to be described in the specification.
The most relevant disclosure concerning a received time order appears to be at page 7, lines 21-24: “the SAR assigns a first swath value, a second swath value, a third swath value, a fourth swath to n-1th swath values and an nth swath value in the chronological order of the signals that are backscattered and returned after the beam is steered.”  It is first noted this disclosure indicates it is the SAR that makes this assignment, not a processor after having received data via antenna from a SAR, which appears to be the intent of the claimed invention (though unclear as addressed above).  Further, this makes no mention of “classifying an observation area”. Further still, claims 2 and 4 separately include a step of assigning a swath value to each of the plurality of swaths, which corresponds to the page 7 disclosure.  As such, “classifying” must be a separate step/function than the claimed assigning, and the amendment introducing the step/function of “classifying an observation area as the plurality of swaths” is not found to be supported by the original description and the amendment introduces new matter.
Claims not specifically discussed above depend on at least one of claims 1 and 6 and therefore also include new matter, failing to comply with the written description requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to TOPS mode SAR raw data processing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:00 AM-4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M BARKER/Primary Examiner, Art Unit 3646